Citation Nr: 1111137	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-41 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for status post right knee arthroplasty (right knee replacement), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

On his October 2009 Substantive Appeal, the Veteran stated that he wished to present testimony in a Travel Board hearing.  In August 2010, the Veteran was sent notice that he was scheduled for such a hearing in September 2010.  The Veteran then informed the RO that he wished to withdraw his request for a Travel Board hearing.  Accordingly, the Board shall consider the Veteran's request for a hearing to be withdrawn, and the case may proceed without the need for a remand.  


FINDING OF FACT

The Veteran's status post right knee replacement results in chronic residuals including severe weakness.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for the Veteran's status post right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 5055, 5256-5263 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claim is instructive.  The Veteran injured his right knee in November 1978, resulting in a torn medial meniscus that later required surgery.  He sought service connection for this condition shortly after his separation from service.  The RO granted service connection for this condition in April 1980, assigning a 10 percent rating for the Veteran's internal derangement of the right knee with surgical residuals.

In July 2007, the Veteran informed the RO that he would be undergoing a total knee replacement later that month.  He thus sought convalescent leave for the period following his surgery.  In an August 2007 rating decision, the RO granted the Veteran a 100 percent rating effective July 13, 2007 - the date of his knee replacement surgery.  That 100 percent rating ran through September 1, 2008, at which time he would be assigned a 30 percent rating.  

The Veteran underwent a VA examination in August 2008 to determine the current status of his right knee disability following his surgery.  The RO thereafter issued a rating decision in February 2009 that established a 30 percent rating for the Veteran's right knee status post total knee replacement, effective September 1, 2008.  The Veteran filed a timely Notice of Disagreement with that decision, and the RO issued a Statement of the Case in August 2009.  The Veteran thereafter filed a timely Substantive Appeal.  

The Veteran's status post right knee replacement has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that Diagnostic Code, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating of 30 percent is assigned with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262. 

Diagnostic Code 5256 requires ankylosis of the knee joint. DC 5261 provides for a 30 percent when extension is limited to 20 degrees; 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. DC 5262 allows for a 30 percent rating when there is malnunion of the tibia and fibula with marked knee or ankle disability, and 40 percent for nonunion with loose motion requiring a brace.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In a precedential opinion pertaining to the rating of knee disabilities, the VA General Counsel provided a discussion of the interplay between these different regulations and the part-specific diagnostic codes in the rating schedule.  VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that diagnostic codes involving disability ratings for limitation of motion of a part of the musculoskeletal system do not subsume sections 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206.

The same General Counsel opinion held that in applying sections 4.40, 4.45, and 4.59, rating personnel must consider the claimant's functional loss and clearly explain what role the claimant's assertions of pain played in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires analysis of effect of pain on the disability).  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends that his status post total right knee replacement is more disabling than the 30 percent rating currently assigned.  For the reasons that follow, the Board concludes that the Veteran should be assigned the increased 60 percent rating.  

The Veteran underwent a VA examination in August 2008 to determine his current level of functioning with respect to his right knee.  The Veteran stated that while he had less pain in his knee, he still had pain and was unable to climb ladders or crawl.  The Veteran did not describe suffering from stiffness, weakness, or episodes of dislocation or subluxation.  Nevertheless, the  Veteran did suffer from sporadic episodes of locking and repeated episodes of effusion.  He also had weekly, moderate flare-ups and tenderness in his knee.  

On examination, the examiner stated that the Veteran's gait was normal with no evidence of abnormal weight bearing.  The Veteran's knee was not ankylosed.  While there was evidence of crepitation, there were no grinding, clicks, snaps, or masses behind the knee.  The examiner found no evidence of instability, patellar abnormality, effusion, dislocation, or locking.  The Veteran did have a meniscus abnormality, as his meniscus had been removed.  X-rays showed that the prosthetic components of the Veteran's right knee appeared to be well-seated with minimal osteolysis along the lateral tibial tray.  There was no periprosthetic fracture, but there was a small joint effusion.  

Range of motion testing revealed that the Veteran had active flexion of 0-110 degrees with pain at 110, and he had active extension of 0 degrees without pain.  The examiner found no evidence of additional loss of motion with repetitive use.  

Based on his examination, the examiner diagnosed the Veteran as suffering from degenerative joint disease of the right knee, status post arthroplasty.  The examiner stated that the Veteran's disability would have significant effects on his occupation, as the Veteran would not be able to climb ladders, kneel, or crawl without pain.  His disability would also prevent him from participating in sports and would result in moderate effects on recreation and exercise and mild effects in chores.  

There is no other medical evidence in the Veteran's file that is relevant to the Board's decision here.  Though the Veteran submitted many records of his past treatment, these predate his replacement surgery and are thus of little probative value in determining the level of disability in his right knee following that surgery.  

The Veteran has, however, provided the RO with lay statements regarding his current level of disability.  In his March 2009 Notice of Disagreement, the Veteran stated that he cannot walk more than a mile, and that he is not able to kneel or climb.  He also stated that he suffered from instability, locking, and giving way in his right knee.  Finally, he disagreed with the examiner's assessment that pain in flexion began at 110 degrees, as he believed that pain actually begins at 90 degrees of flexion.  

The Veteran submitted a second letter in conjunction with his October 2009 Substantive Appeal.  He reiterated that his impairment in his right knee prevents him from properly functioning in his job, stating that he cannot kneel or crawl on his knees.  He also stated that he can no longer run, and that prolonged standing and walking causes his knee to swell.  He also stated that his knee becomes weak and painful upon use, and that his knee has given way.  He described having to use a cane for mobility because of his right knees instability.  

In reviewing the evidence, the Board finds the Veteran competent to describe the current state of his right knee disability.  The Board also finds his descriptions to be credible and of probative value in resolving the claim.  

Based on the evidence, the Board determines that the Veteran has met the criteria for a 60 percent rating.  Again, under the applicable Diagnostic Code, a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.  Here, the Board notes that there is a discrepancy between the description of disability at the August 2008 examination and how it has been described it since.  In resolving the conflict between them, the Board assigns a greater probative weight to the Veteran's most recent statements.  These statements describe the Veteran as suffering from the same functional effects of his disability (no crawling, kneeling, or climbing) as the examiner from that examination did.  While the Veteran apparently denied suffering from weakness and lack of endurance at the time of the examination, the Board believes that his statements provide a better window to the overall current effect of his disability.  

Though the evidence arguably may not demonstrate that the Veteran has severe painful motion or weakness, the Board notes that consideration must be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  Here, the Board finds great functional impairment of the Veteran's ability to engage in ordinary activities such as walking or standing, and that his disability results in significant effects on his occupation.  

In this case, given both the Veteran's descriptions of his disability and the uncontested effects that his disability has on his occupation and daily life, the Board shall resolve reasonable doubt in favor of the Veteran and conclude that the 60 percent disability rating most closely approximates his current symptoms.  

That being said, the Veteran does not meet the criteria for any higher rating.  The applicable Diagnostic Code provides a higher rating only for the year following knee replacement surgery.  As the Veteran's 100 percent rating ran for more than a year following his surgery (from July 2007 through August 2008), he is not entitled to this rating.  Further, the other Diagnostic Codes for the knee and the leg have no rating higher than 60 percent, so rating the Veteran under an alternative code would not result in a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The Veteran has stated that he suffers from pain, weakness, and a lack of endurance in his right knee, symptoms that are contemplated under the applicable rating criteria for knee replacement surgery.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board shall resolve reasonable doubt in favor of the Veteran and find that his status post right knee replacement results in chronic residuals including weakness.  Accordingly, the Board concludes that the criteria for a 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5055, 5256-5263.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

While the Veteran's claim was on appeal, the Court of Appeals for Veterans Claims ruled that in an increased-compensation claim, the law requires certain information be provided the Veteran.  This includes that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that the August 2007 letter sent to the Veteran does not fully meet the requirements of Vazquez- Flores and is not sufficient as to content and timing.  Nonetheless, such prejudice has been overcome.  Over the course of his appeal, the Veteran was provided with considerable correspondence regarding what was needed to support his claim, including a March 2009 letter that updated the Veteran as to all the requirements from the Vazquez-Flores case; his case was readjudicated following this letter.  Therefore, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased 60 percent rating for the Veteran's status post right knee arthroplasty is granted, subject to law and regulations governing the effective date of an award of monetary compensation.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


